PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MCCANN et al.
Application No. 15/104,147
Filed: 13 Jun 2016
For: DYNAMIC STORM ENVIRONMENT ENGINE APPARATUSES, METHODS AND SYSTEMS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to revive under 37 CFR 1.137(a), filed January 27, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a proper reply to the non-final Office action (a Restriction Requirement) mailed February 13, 2018. This Office action set a shortened statutory period for reply of two months. No reply having been received, the application became abandoned by operation of law on April 14, 2018.  The Office mailed a courtesy Notice of Abandonment on October 4, 2018. 

With the instant renewed petition, Applicant has paid the petition fee, submitted the required reply in the form of a Response to Restriction and/or Election Requirement, and made the proper statement of unintentional delay (including an explanation accounting for the delay in filing the petition).

The application is being forwarded to Group Art Unit 2865 for consideration of the Response to Restriction and/or Election Requirement, filed January 27, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions